Citation Nr: 0307730	
Decision Date: 04/23/03    Archive Date: 04/30/03

DOCKET NO.  02-07 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for hypertension with 
coronary artery disease, status post coronary artery bypass 
graft, claimed as a heart condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran served on active duty from January 1949 to 
December 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the veteran's claim for 
service connection for hypertension with coronary artery 
disease, status post coronary artery bypass graft, claimed as 
a heart condition.  The veteran filed a timely appeal to this 
adverse determination.  The veteran's claims file was 
subsequently transferred to the RO in Chicago, Illinois.

The Board notes that although the veteran had requested, and 
was scheduled for, a central office Board hearing, said 
request was withdrawn pursuant to a written statement from 
the veteran received by VA in October 2002.  See 38 C.F.R. 
§§ 19.75, 20.703, 20.704 (2002).  The veteran's claim is now 
properly before the Board for appellate review.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  The veteran's claims file does not contain competent 
evidence which indicates that any of his current heart and 
cardiovascular disorders, including hypertension and coronary 
artery disease, are related to his military service.


CONCLUSION OF LAW

A heart disorder, to include hypertension and coronary artery 
disease, was neither incurred in nor aggravated by the 
veteran's active duty military service nor may cardiovascular 
disease be presumed to have been so incurred.  38 U.S.C.A. §§ 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) that is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claim (Court) 
held in Holliday v. Principi, 14 Vet. App. 280 (2001) that 
the VCAA was potentially applicable to all claims pending on 
the date of enactment, citing Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Subsequently, however, the United States 
Court of Appeals for the Federal Circuit held that Section 3A 
of the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002); See also Dyment v. Principi, 287 F.3d 1377 
(Fed. Cir. 2002).  In reaching this determination, the 
Federal Circuit appears to reason that the VCAA may not apply 
to claims or appeals pending on the date of enactment of the 
VCAA.  However, the Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 2002).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA. 

Among its other provisions, the VCAA redefines the obligation 
of VA with respect to the duty to assist.  See 38 U.S.C.A. 
§ 5103A (West 2002).  First, VA has a duty to notify the 
veteran and his representative of any information and 
evidence necessary to substantiate and complete a claim for 
VA benefits.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his or her claims.  See 
38 U.S.C.A. § 5103A (West 2002).  

In the present case, the Board concludes that VA's redefined 
duty to assist and duty to notify have been fulfilled to the 
extent practicable.  The Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his service connection claim, as well as notice 
of the specific legal criteria necessary to substantiate his 
claim.  The Board concludes that discussions as contained in 
the initial rating decision dated in October 2001, in the 
statement of the case (SOC) issued in April 2002, and in 
correspondence to the veteran have provided him with 
sufficient information regarding the applicable regulations 
regarding the evidence necessary to substantiate his claim.  

Furthermore, the Board observes that in a lengthy letter to 
the veteran dated in December 2000, the RO advised the 
veteran of the recent enactment of the VCAA, and provided him 
with information about the new rights provided thereunder, 
including the furnishing of forms and notice of incomplete 
applications under 38 U.S.C.A. § 5102, providing notice to 
claimants of required information and evidence under 38 
U.S.C.A. § 5103, and the duty to assist claimants under 38 
U.S.C.A. § 5103A.  The RO described the evidence needed to 
establish the veteran's claim, and specifically identified 
what evidence was needed from the veteran versus what 
evidence VA would attempt to procure.  The RO also enclosed 
several VA Forms 21-4142, Authorization for Release of 
Information, and informed the veteran that VA would attempt 
to procure records from all examiners and sources identified 
by the veteran.  The Board finds, therefore, that such 
documents are in compliance with the VA's revised notice 
requirements.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran and his representative further plainly 
show through their statements and submissions of evidence 
that they understand the nature of the evidence needed to 
substantiate the veteran's claim.  The Board concludes that 
VA does not have any further outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issue on appeal, and that all relevant 
evidence necessary for an equitable resolution of this issue 
has been identified and obtained.  The evidence of record 
includes the veteran's service medical records, post-service 
private treatment notes and medical statements, VA inpatient 
and outpatient treatment notes and examination reports, and 
several personal statements made by the veteran in support of 
his claim.  The RO has obtained all pertinent records 
regarding the issue on appeal and has effectively notified 
the veteran of the evidence required to substantiate his 
claim.  In light of the complete lack of any documented 
evidence of any heart complaints or problems in service, the 
Board finds that requesting a current medical opinion to 
determine whether the veteran's current heart disorders are 
related to service would be of little use, since in cases 
where no medical evidence of record supports a veteran's 
reported history, the opinion based upon it has no probative 
value.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995); 
Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 
Vet. App. 458, 461 (1993).  The Board is not aware of any 
additional relevant evidence which is available in connection 
with this appeal, and concludes that all reasonable efforts 
were made by VA to obtain evidence necessary to substantiate 
the veteran's claims.  Therefore, no further assistance to 
the veteran regarding the development of evidence is 
required, and would otherwise be unproductive.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burden on VA with no 
benefit flowing to the veteran are to be avoided.)

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the veteran in attempting to substantiate his claim 
and that additional assistance is not required.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. §§ 1110; 38 
C.F.R. § 3.303(a).  In order to prevail on the issue of 
service connection there must be medical evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in- service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

In addition, a claim may be established under the provisions 
of 38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
a condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be established on the basis of 
§ 3.303(b) if the condition observed during service or any 
applicable presumption period still exists, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

In addition, certain chronic diseases, such as 
cardiovascular-renal disease including hypertension, may be 
presumed to have been incurred in service if they become 
manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In determining whether an appellant is entitled to service 
connection for a disease or disability, VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A review of the veteran's service medical records reveals 
that they are negative for any evidence of recorded 
complaints or diagnoses of, or treatment for, heart problems.  
At the time of the veteran's Report of Medical Examination at 
separation dated in December 1951, the examiner noted that 
the veteran's heart and vascular system were "normal," and 
he noted that the veteran had no significant medical history 
except for a hemorrhoidectomy in 1950.  His blood pressure 
was reported to be 114/60.

In a statement received by VA In May 1998, the veteran 
reported that "While in the Army in the 1950's I passed out 
at Ft. Eustis VA and was hospitalized for 3 weeks.  Recently 
in 1981 I had by-pass surgery and believe it started in 
service."  The Board observes that the veteran's service 
medical records reflect two periods of hospitalization at the 
U.S. Army Hospital at Fort Eustis, Virginia, in November 1950 
and again in December 1950.  The hospital records for the 
first period of hospitalization indicate that the veteran was 
hospitalized from November 1, 1950 to November 11, 1950 for a 
hemorrhoidectomy of a small external hemorrhoid.  His only 
pertinent history and complaint at that time was of a 
troublesome tender mass of the rectum.  

His second period of hospitalization was from December 5, 
1950 to December 11, 1950, at which time he underwent 
surgical observation for possible acute appendicitis.  His 
pertinent history included the gradual onset of periumbilical 
pain, constant and dull, accompanied by one episode of nausea 
and vomiting.  On examination, his heart was noted to be 
"normal."  Following observation, it was determined that 
the veteran was not suffering from acute appendicitis, but 
rather from possible mesenteric adenitis, which slowly 
cleared up on its own.  

Approximately four years after discharge from the military, 
the veteran underwent a VA examination in August 1955.  At 
that time, he did not offer any heart complaints.  
Examination of his cardiovascular system revealed no thrills 
or murmurs of the heart, and there was no arterial sclerosis.  
His pulse was regular, and his blood pressure was recorded at 
124/80.  X-rays of the chest were normal.  The examiner 
rendered a diagnosis of "No significant general medical 
pathology."

The Board observes that the veteran himself has indicated 
that he never received any treatment for heart problems in 
service or for many years thereafter.  In a statement 
received by VA in August 1998, the veteran stated the 
following:  "I don't recall being treated for my heart in 
service but I felt aches in my whole body and chest.  After 
service I felt these same feelings but didn't see a doctor 
until the early 1980's at St. Luke's in Chicago."  The Board 
observes that VA has requested, and received, inpatient and 
outpatient treatment notes from this source, formally called 
Rush-Presbyterian-St. Luke's Medical Center, dated from May 
1993 to September 1995.  These records also include treatment 
records from Edward Hospital.  These records indicated that 
in May 1993, the veteran presented with complaints of lower 
chest pain.  It was noted that he had a history of a 
myocardial infarction in 1981, a coronary artery bypass graft 
in 1982, an aortoiliac bypass in 1985, and an aortobifemoral 
bypass in 1987.  The examiner stated that a myocardial 
infarction needed to be ruled out.  A discharge summary a few 
days later indicated that a myocardial infarction had indeed 
been ruled out, and that the symptoms were noncardiac in 
nature.  None of these notes mentioned the veteran's military 
service.

The veteran's claims file also contains copies of inpatient 
and outpatient treatment notes from Good Samaritan Hospital 
dated from March 1994 to June 2001.  These notes indicate 
numerous diagnoses of coronary artery disease, peripheral 
vascular disease, and hypertension, and note that the first 
diagnoses and treatment for these disorders, including a 
myocardial infarction in 1981, a bypass graft at Rush-
Presbyterian-St. Luke's in 1982, and an aortobifemoral graft 
in 1987.  No mention was made of the veteran's military 
service in the 1950s or, indeed, of any relevant history 
prior to the early 1980s.

Also relevant are VA outpatient treatment notes and discharge 
summaries dated from October 1997 to April 2001.  These 
records again show treatment for several cardiovascular 
disorders, and note a history of cardiovascular problems 
following a myocardial infarction in 1981.  However, no 
history of cardiovascular complaints, treatment or diagnoses 
prior to 1981 was recorded.

In September 1998, the veteran underwent a VA heart 
examination.  At that time, the examiner noted that he 
veteran's claims file was available and had been reviewed.  
The examiner recorded the veteran's belief that while 
stationed in Virginia, he had been admitted for 3 weeks for 
something related to his current heart condition.  A records 
review indicated an admission in December 1950 for 
periumbilical pain, nausea and vomiting, at which time he was 
observed for appendicitis which was not found.  The examiner 
also noted that severe and persistent chest pain in 1981 had 
led to a coronary artery bypass graft in 1982 and later to an 
aortofemoral bypass in 1982 and 1987.  Following an 
examination, the examiner rendered diagnoses of coronary 
artery disease, hypertension and Wolff-Parkinson-White 
syndrome.

The veteran also underwent VA heart and hypertension 
examinations in November 1999.  At the time of the VA heart 
examination, the examiner stated that he had reviewed the 
veteran's claims file, although recent records from the West 
Side VA Medical Center and Edwards Hospital were not 
available for review.  The examiner stated that the veteran 
was "known to have coronary artery disease and hypertension 
since 1981, had coronary artery bypass graft in 1982 and 
later had aortofemoral bypass in 1982 and 1987.  Following an 
examination, the examiner rendered diagnoses of coronary 
artery disease, hypertension, and a coronary artery bypass 
graft in 1982 with some improvement.

At the time of the VA hypertension examination, the examiner 
noted that the veteran's claims file had been reviewed, 
although current records from the West Side VA Medical Center 
and Edwards Hospital were not available.  The examiner noted 
that the veteran had had no specific symptoms of 
hypertension, but had been told that he had hypertension when 
he was seen for his coronary artery disease.  Following an 
examination, the examiner rendered a diagnosis of 
hypertension , controlled.

Also of record is a statement from Stuart W. Rosenbush, M.D., 
a cardiologist at Rush-Presbyterian-St. Luke's Medical 
Center.  Dr. Rosenbush indicated that the veteran had been 
intermittently under his care since 1981, at which time he 
had a history of what appeared to be a brief period of angina 
pectoris and then an acute myocardial infarction.  He also 
noted that over the years the veteran had had problems with 
recurrent chest pains and additional arteriosclerotic disease 
involving his aorta and peripheral arteries.  He stated that, 
in terms of the pathophysiology of the veteran's coronary 
artery problems in 1981, the veteran probably initially had a 
mild to moderate plaque in his right coronary artery which 
fractured or ruptured producing his acute myocardial 
infarction.  The examiner noted that the veteran's coronary 
artery risk factors at the time of his myocardial infarction 
included smoking and hypercholesterolemia.  

Following a review of the veteran's claims file, the Board 
concludes that there is no competent evidence which indicates 
that the veteran's current cardiovascular disorders, 
including coronary artery disease and hypertension, first 
diagnosed in 1981, are in any way related to his military 
service when ended some 30 years earlier.  The veteran's 
service medical records and the VA examination report in 1955 
are negative for any evidence of any cardiovascular 
complaints or abnormal findings, and the medical evidence 
consistently shows that the first instance of such 
complaints, findings, and treatment was not until 1981, 
several decades after service.

Indeed, there is nothing in the claims file, other than the 
veteran's own contentions, which would tend to establish that 
his current cardiovascular disorders are related to his 
active military service.  However, as the veteran is not a 
medical expert, he is not qualified to express an opinion 
regarding any medical causation of his current coronary 
artery disease and hypertension.  As it is the province of 
trained health care professionals to enter conclusions which 
require medical expertise, such as opinions as to diagnosis 
and causation, Jones v. Brown, 7 Vet. App. 134, 137 (1994), 
the veteran's lay opinions cannot be accepted as competent 
evidence to the extent that they purport to establish such 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).  Thus, the Board finds that the veteran's 
contention that his current heart disorder is related to an 
incident in which the veteran fainted and was "admitted for 
3 weeks for something related to his current heart 
condition" in the military cannot be accepted as competent 
evidence.  In any case, the Board observes that the veteran's 
recollection of inservice events appears to be somewhat 
inconsistent with the actual service medical records, as 
these records reflect only two periods of hospitalization - 
one for 10 days and one for 6 days - and none of the 
hospitalization records indicates that admission was 
precipitated by a fainting spell, or that he was treated for 
heart problems while hospitalized.  On the contrary, at the 
time of the veteran's 6-day period of hospitalization in 
December 1950 for possible appendicitis, the examiner 
specifically noted that the veteran's heart was normal.

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against the claim 
of service connection for hypertension with coronary artery 
disease, status post coronary artery bypass graft, claimed as 
a heart condition.  In reaching this decision the Board has 
considered the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for hypertension with coronary artery 
disease, status post coronary artery bypass graft, claimed as 
a heart condition, is denied.



	                        
____________________________________________
	S. L. KENNEDY 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

